 
 

= ey General Election 2020 Drop Box Standards & Guidance
September 9, 2020

Purpose:

Pursuant to the Public Health Order issued by the New Mexico Department of Health on
September 3, the Office of the New Mexico Secretary of State (SOS) issues the following
guidelines to County Clerks who are interested in providing drop boxes for voters to return their
mailed ballots. This guidance is offered in conformance to the Public Health Order’s directive to
limit the number of voters allowed inside a voting location and additional drop boxes, if
incorporated, would preserve the health and safety of County Clerks and their staff, election

workers, and voters themselves.

In support of the Public Health Order directive and in anticipation of a high volume of voters
choosing to vote absentee, County Clerks are encouraged to allow for drop boxes to be available
at every County Clerk’s office, early voting location, mobile voting location, election day voting
location, and other alternative locations as may be deemed necessary to support the health and
safety of those communities impacted by the global pandemic. Ballot drop boxes offer a secure,
convenient alternative for voters to cast their completed mail ballots while ensuring they are
received by the deadline.

The purpose of this guidance is to provide uniform standards and guidance for the
implementation of all ballot drop boxes used for the 2020 general election. Additionally, this
document is meant to provide options that the 33 County Clerks may use in order to determine
what is best used to support their resources, constraints and voters in their respective
communities.

The SOS has been appropriated a portion of the federal CARES Act funding to support this drop
box initiative. Information regarding requesting equipment or reimbursement in support of this
initiative is included at the end of this document.

Resources:

Election Handbook — Article 6, Absentee Voting
NM Public Health Order — Dated September 3, 2020
Drive Up Drop Off Setup Quick Guide

Ballot Messenger Team Daily Log

Ballot Messenger Team Chain of Custody Form
County Drop Box Request Form

County Reimbursement Form

Page 1 of 11 \ PLAINTIFF’S

EXHIBIT

 

3
What are the options available for installing drop boxes?

e Inside a voting location — inside of a voting location but separated from other check-in
and voting activities to maintain social distancing and optimize voter convenience.
e Outside a voting location — On a street or in a parking lot outside of the voting location to
provide walk up or drive by accessibility to the voter.
e Atanother location deemed relevant by a County Clerk. Some examples may include:
o To setup a full time presence in a location that is otherwise deemed to be a mobile
voting location;
o A location that may be a significant landmark or area of foot traffic in a
community — such as Tribal Chapter House, Community Center, or Head Start

Location.
How many ballot drop boxes will you need?

Section 1-6-9(D) NMSA 1978 provides an opportunity for absentee voters to return their
absentee ballots at any voting location through Election Day. At a minimum, the County Clerk
should have a drop box at every voting location. Voters generally know the locations of these
buildings and are already accustomed to voting or doing business there.

Dependent upon available staffing resources, ballot drop boxes should be available to voters as
soon as ballots are mailed and remain available through the close of polls on Election Day.

What are the minimum requirements for securing and maintaining drop boxes?

e The drop box must remain under the direct supervision of at least two county staff or
election workers at all times (aka “ballot collection team”). A ballot collection team must
be bipartisan and meet the requirements of election workers pursuant to Section 1-2-7
NMSA 1978.

e Drop boxes should be securely fastened to a stationary surface or to an immovable object,
placed behind a counter, or portable so it can be transported to a curbside area or a mobile
voting area.

e When not in use, all drop boxes, including those used in outdoor locations, shall be
placed in an area that is inaccessible to the public and otherwise secured and safeguarded.

e If feasible, in addition to maintaining all other minimum requirements, drop boxes should
be monitored by a video security surveillance system. A video security surveillance
system can include existing systems on county, city, or private buildings.

Page 2 of 11
e Ballot drop boxes must be secured and locked at all times. Only an election official,
messenger, or someone designated to retrieve ballots shall have access to the keys and/or
combination of the lock. In addition to locks, all drop boxes shall be sealed with one or
more tamper evident seals.

e All drop boxes must be emptied by the end of each day in accordance with the defined
protections and chain of custody guidance prescribed by the SOS.

What types of drop boxes may be used?

County clerks may choose to use the tabletop style ballot boxes that many clerks may already
have on hand as an indoor ballot drop boxes. An example may be viewed here:
hitps://electionsource.com/collections/ballot-bags-and-boxes/products/steel-non-stuffable-ballot-
box-12-x-12-x 16?variant=32372107182160. Conversely, ADA compliant, stainless steel drop
boxes may be purchased from American Security Cabinets

(https://ballotdrops.com/product/model-710/). This style of ballot box should be used for

outdoor locations and can be ordered with castors in order to wheel it outdoors to use as a walk
up or drive by drop off location.

Other styles of drop boxes that the counties may have in inventory may be adequate for use as
drop boxes if they meet minimum security standards. If you have any questions about using a
different style of drop box, please contact the SOS.

What signage is needed for drop boxes?

County clerks should provide signage at the location of each drop box located outside of a voting
location that states:
e It is a violation of law for any person who is not an immediate family member or
caregiver to collect and deliver a ballot for another person,
e That electioneering is prohibited within one hundred feet of the drop box, and
e The dates and approximate time the ballots will be collected.

Additional signage may be necessary in order to provide voters with notification or instructions

related to the purpose of the drop box.

When must you publish the location of the drop boxes?

Page 3 of 11
The number of drop boxes and their locations should be finalized in time to be included in the
Notice of Election that is published at least 21 days prior to the general election. The
announcement must include the days and estimated times a particular drop box will be available.

County Clerks should also include notice of location and hours of operation of drop boxes
conspicuously posted on their website. In the event any changes are made to locations and/or
schedules, the information posted on the elections official’s website should be updated as soon as
possible. Please note, SERVIS does not currently provide for a way to enter drop box
information into the voter portal though this could be included in a future enhancement.

Additional notice is optimal to be sent to voters in the county to ensure they understand their
options in submitting their mailed ballot. This can include informational inserts mailed out with
absentee applications or absentee ballots.

Who can drop off a mailed ballot on behalf of a voter?

Pursuant to Section 1-6-10.1, NMSA 1978, only a voter, caregiver to that voter or member of
that voter's immediate family may deliver that voter's absentee ballot to the County Clerk in
person or by mail. "Immediate family" means the spouse, children, parents or siblings of a voter.

If any one of these authorized people returns the mailed ballot of the voter, they must sign and
provide their printed name and relationship to the voter on the official mailing envelope.

What equipment and supplies are needed for ballot drop box locations?

For drop boxes located inside the polling location ballot collection team members will likely
need:

e Table

e Chairs

e Cable/bike lock

e Secure ballot transport bag/box

e Security seals

e Chain of custody procedures/forms

e Personal protective equipment (e.g. masks, sterile gloves, hand sanitizer), as appropriate

and in accordance to current CDC guidance.
e Ballot drop box
e Signage

Page 4 of 11
For drop boxes located outside the polling location allowing for walk up or drive up access,
ballot collection team members will likely need:
@ Vehicle such as a van or SUV where the seats can be laid flat (county owned or rented)

Radio or cell phone

Secure ballot transport bag/box

Security seals

Chain of custody procedures/forms

Personal protective equipment (e.g. masks, sterile gloves, hand sanitizer), as appropriate
and in accordance to current CDC guidance.

Pop-up canopy

Table

Chairs

Ballot drop box, possibly with castors for ease of transport

Signage

Road signs
Orange cones

Flashlights

High-visibility vests for workers

Weather appropriate support

Setup guidance and maps

A Drive up Drop Off Setup Quick Guide is available to provide further guidance on the best
practice setup for this type of drop box setup.

A County Clerk should inform the SOS as soon as possible, and no later than October 6, 2020, if
they intend to implement drop boxes outside or separate from the voting location.

What is the special training or considerations needed for ballot collection teams assigned to
staff a drop box?

Drop box collection teams, should be trained to ensure:
e That everyone submitting a mailed ballot is either the voter or an authorized person,
e That the authorized person has signed the outer envelope in the appropriate space, and
e Howto reach election officials, in the event questions or problems arise.

How should a ballot collection team process a voter choosing to use a ballot drop box?

Page 5 of 11
When a voter chooses to use a ballot drop box, the ballot collection team member should follow
the following process:

1. Greet the voter and request confirmation that the voter themselves is dropping of the
ballot.

2. Ifnot the voter themselves, the team member should request further information in order
to determine whether the person meets the lawful requirement of “immediate family
member” or “caregiver” in order to legally drop the ballot.

3. Ifnot already completed, the family member or caregiver should be instructed to sign the
designated location on the official envelope.

4. Allow the ballot to be inserted into the drop box and assist the voter with insertion into
the drop box, if needed.

5. The team member may provide an ‘I voted” sticker to the voter.

It is acceptable for someone to drop off more than one ballot if it is deemed the person is an
“immediate family member” or “caregiver” as required by Section 1-6-10.1, NMSA 1978.

For individuals not deemed to be legally allowed to drop off an absentee ballot, the ballot
collection team member should not allow the insertion of the ballot(s) and should provide the
person with information or a handout explaining the state law for dropping off absentee ballots.

Only ballots secured in the Absentee Official may be placed inside of the drop boxes.

Under no circumstance, should provisional ballots, hand tally ballots, or other ballots voted in
person be intermingled with those absentee ballots collected in the drop boxes.

Absentee ballots shall be considered timely submitted if delivered to an Election Day polling
location by 7:00 pm pursuant to Section 1-6-10(C) NMSA 1978.

What are the ballot retrieval procedures and chain of custody requirements?

To ensure ballot security and tracking, it is important to retrieve ballots at least once per day so
that ballots can enter absentee tracking and processing as quickly as possible. The County Clerk
should assign at least two designated ballot retrievers (aka “ballot messengers”) to pick up
ballots from all drop box locations at least once a day, at the end of the open hours for that drop
box, to deliver collected ballots to the County Clerk’s office or designated central count location.
Best practice requirements include:

e The designated ballot messengers shall be the county clerk or full-time deputy

clerk or designated messengers pursuant to Section 1-2-20 NMSA 1978.
e The designated ballot messengers should be bipartisan.
e Only designated ballot messengers may transport the retrieved ballots.

Page 6 of 11
e Ballots must be transported in a secure ballot collection box/bag so as to not drop
or otherwise misplace a ballot.

e Ballot messengers should be provided instructions for proper collection, transport,
storage, and completion of the Chain of Custody Form.

Upon arrival at the drop box, the two designated ballot messengers shall complete the Daily Log
and Chain of Custody Form every time ballots are collected to include:

e The location of the drop box

e Date and time of arrival

e Number of ballots retrieved

e Security seal number when box is opened

e Security seal number when box is locked and sealed again
e Full name of the designated ballot messengers

e Any other observation of note

Additionally, the date, time, location, and identity of the ballot messenger shall be recorded on
each of the official mailing envelopes of the collected ballots.

What is the process for accepting absentee ballots delivered by the designated ballot
messengers?

Upon arrival of the designated ballot messengers at the County Clerk’s office, or other
designated ballot intake or central count location, the County Clerk or designee, shall receive the
ballots and complete the bottom portion of the Chain of Custody Form, designated for use by the
county clerk, to include:

Date and time of receipt

Number of ballots retrieved

Confirmation that the Daily Log and Chain of Custody forms have been properly
completed by the ballot messengers

A verified comparison to the previous days seal number, if applicable

Full name and signature of the receiving staff member

Any ballots retrieved from a drop box location shall be processed and secured in the same
manner as those absentee ballots otherwise delivered to the County Clerk’s office such as by the
voter or by the USPS.

Other Considerations

Page 7 of 11
Start thinking about a ballot collection plan. This should include:

e Arranging with the USPS to designate a daily collection point for returned ballots and

undelivered ballots. .

Hiring bipartisan messengers with clean driving records.

Determining the frequency of collection prior to Election Day.

Determining the frequency of collection on Election Day.

Ensuring you have ballot messengers assigned at each location when polls close on

Election Day.

Establishing best practices for transferring ballots back to the County Clerk’s office.

All ballot drop boxes and transport boxes/bags should be numbered to ensure all are

returned at the end of the shift, day, and on election night.

Preparing driving routes and accompanying maps or directions.

@ Developing a plan for helping voters find ballot drop-off locations. This can include a list
of locations in the mail ballot packet as well as an online lookup tool with maps and
directions. Two examples are Lewis County, WA (rural county) and King County, WA
(large urban county).

Equipment Pre-Orders & Reimbursement Requests

The Office of the Secretary of State was just appropriated a portion of the federal CARES Act
money in order to help county clerks implement drop boxes. County clerks may submit a
request to order the below mentioned “drop box kits” in order to support this initiative OR
counties may request reimbursement after the general election for the purpose of installing and
managing drop boxes.

The Secretary of State will reimburse expenses for county clerks who choose to install drop
boxes at all early, mobile, and Election Day polling locations. These drop boxes may be inside
the polling location or outside the polling locations setup as a walk up or drive up drop

box. Additionally, the Secretary of State will reimburse expenses for drop boxes installed at
non-polling locations located in tribal or pueblo communities.

If counties choose to request equipment and supplies up front, we will order the equipment
indicated in the “drop box kits” detailed below. The Secretary of State has priced common
equipment and supplies that counties may need in order to setup the drop box stations.
Alternatively, if counties prefer to use existing equipment or otherwise has specialty needs and
would prefer to customize their equipment orders, our office will provide reimbursements up to
the maximum allowable amount per location in lieu of us purchasing the standard kit on your
behalf.

Page 8 of 11
To place an order or to request reimbursement, the county clerk must fill out the provided forms.
Pre-orders must be received as soon as possible by no later than September 21 in order to ensure
we are able to have items delivered by October. For counties that would like to request a
reimbursement, please include copies of invoices or receipts for the items that you would like to
submit for reimbursement. Please submit orders and reimbursement requests to sos-

finance@state.nm.us. Al! reimbursement requests must be received by December 31, 2020.

Questions about the drop boxes and supplies may also be directed to Jessie Hunt at (505) 918-
5826.

*Note: If you have already submitted an order for ballot boxes but would like the SOS to cover
the cost upfront, please proceed with completing the pre-order form and make a notation that the
boxes have already been ordered.

Indoor Drop Box Kit

The indoor drop box kit provides for the option to setup a separate space inside the polling place
to allow voters to bypass the in person voter check in line and proceed directly to a supervised
drop box location. It assumes that the county will provide table and chairs for staff.

The equipment and supplies listed below are suggested, however, the county may choose
comparable products to suit their specific needs.

 

Supply Line Item Cost

 

Election Source Tabletop Ballot Box $133

 

Cable style bike lock w/padlock to secure box | $25
to table or other stationary surface

 

 

 

 

 

A frame stand with sign to direct voters to $60
“Absentee Ballot Drop Box”

100 security seals for ballot box $45
Total maximum cost per location $275

 

 

*County Clerks may submit reimbursements for comparable equipment and supplies up to the
maximum cost per location.

Many counties may already have tabletop ballot boxes that may be used for this purpose. Spare
Dominion ballot bins may also be deployed as drop boxes, if needed. If you have any questions
regarding the suitability of a particular style of drop box, please contact the SOS.

Outdoor Drop Box Kit
The outdoor drop box kit provides the option to setup a walk up or drive up drop box on the side

walk, driveway, or parking lot of 1) an early or Election Day polling location or 2) a non-polling
location such as a tribal or pueblo administrative building.

Page 9 of 11
The kit provides for basic supplies presumed to be needed to setup a supervised drop box area on
the exterior of a building. The equipment and supplies listed below are suggested as a starting
point, however, the county should choose comparable products needed in order to provide a safe
setup depending upon the unique circumstances at each location.

**Note: the drop boxes used for outdoor locations should be the Ballot Drop Model 710 or
similar. This ballot drop box is sturdy and designed to withstand a variety of weather and protect
the ballot from moisture. The drop box is heavy so we have quoted it with castors so it can be
wheeled in and out of the building each day. These drop boxes can also be converted to the
secured containers and bolted to a permanent foundation when we implement Section 1-6-9,
NMSA 1978 next year. The drop boxes may be viewed online at

https://ballotdrops.com/product/model-710-on-casters/.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supply Line Item Cost
Ballot Drops metal ballot drop box w/locking | $2226
castors and extra keys (Model 710)
Panel cart for transporting supplies $300
6ft folding table $60
Two folding chairs $50
Pop up canopy w/sand bag weights $150
A frame stand with sign to direct voters to $60
“Absentee Ballot Drop Box”
Orange traffic cones — pack of 10 $150
Flashlight(s) $20

| High visibility vests for workers (2) $30
100 security seals $45
Total maximum cost per location $3,100

 

 

 

*County Clerks may submit reimbursements for comparable equipment and supplies up to the
maximum cost per location.

Small Ballot Transport Kit for Daily Pickup
The small ballot transport kit is intended to provide ballot transfer bags and security seals
suitable for most counties to use for the daily transport of all absentee ballots to the county clerk

for the duration of early and Election Day voting.

The equipment and supplies listed below are suggested, however, the county may choose
comparable products to suit their specific needs.

 

 

 

 

Supply Line Item Cost
Election Source Ballot Transfer Bag $30
100 Security Seals $45
Total maximum cost per election $75

 

 

 

 

Page 10 of 11
Large Ballot Transport Kit for Daily Pickup

The large ballot transport kit is intended for counties that may need larger collection and
transport bags to suit any location that is expected to experience a high volume of ballot drop
offs.

The equipment and supplies listed below are suggested, however, the county may choose
comparable products to suit their specific needs.

 

 

 

 

 

 

Supply Line Item Cost
Election Source Large Ballot Transfer Duffle | $83
Bag

100 Security Seals $45
Total maximum cost per election $128

 

 

Ballot Collection Team

The Secretary of State will reimburse the hourly rate for all extra staff hired to serve on a ballot
collection team. A team of two staff per location is expected to be suitable for most locations.
The hourly rate may not exceed $13.68 an hour. This reimbursement does not apply to county
staff or those temporary workers that are also serving as poll workers.

Ballot Messenger Team

The Secretary of State will reimburse the hourly rate for all extra staff hired to serve on a ballot
messenger team. A team of two staff may be assigned to pick up ballots from all polling
locations in most situations, however, counties may determine the appropriate staffing need
depending upon their own circumstances and total number of locations that will be served. The
hourly rate may not exceed $13.68 an hour. This reimbursement does not apply to county staff
or those temporary workers that are also serving as poll workers.

Page 11 of 11
